Ford, Judge:
The appeal listed above has been submitted upon a stipulation to the effect that the market value or price at or about the date of exportation of the subject merchandise, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including all costs and charges specified in section 402 of the Tariff Act of 1930, was as follows:
Item No. H-1121 Can. $15.75 per doz. pair, net packed
Item No. HA-1120 Can. $14.30 per doz. pair, net packed
It has been further agreed that the export value was not higher. Accepting this stipulation as a statement of fact, I find the proper dutiable foreign value of said merchandise to be as set out above. Judgment will be rendered accordingly.